DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments, filed 4/21/2022, with respect to the amended claims have been fully considered and are persuasive.  The amendment has overcome the prior art rejections. 
Allowable Subject Matter
 	Claims 1-2, 4-11 and 13-19 are allowed. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, multiplying the measured reactive power by a gain to form the voltage droop signal, wherein the voltage droop signal corresponds with a second value and is configured with a reactive power regulator loop and a voltage regulator loop of the electrical power system; and generating, via a voltage regulator, a reactive current command based on the voltage error signal, wherein the reactive current command is obtained by multiplying the voltage error signal by a voltage regulator value.
 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, multiplying the measured reactive power by the voltage droop signal to obtain a second value, wherein the voltage drop signal is configured with a reactive power regulator loop and a voltage regulator loop of the electrical power system;
and a voltage regulator to generate a reactive current command based on the voltage error signal, wherein the reactive current command is obtained by multiplying the voltage error signal by a voltage regulator value.
 	With respect to claim 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, multiplying the measured reactive power by a gain to form the voltage droop signal, wherein the voltage droop signal corresponds with a second value and is configured with a reactive power regulator loop and a voltage regulator loop of the electrical power system; and generating a reactive current command based on the voltage error signal, wherein the reactive current command is obtained by multiplying the voltage error signal by a voltage regulator value.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY R BEHM/Primary Examiner, Art Unit 2839